Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: in the preamble, scope of “terpenes and aromatic compounds” is ambiguous since “terpenes” are a type or subset of “aromatics” (“terpenes and other aromatics” is suggested as in the Specification at paragraph [0001] etc.); 
in the “performing a CO2 supercritical extraction” clause, “CO2” is grammatically incorrect (“CO2” is correct); “at temperature below freezing” is grammatically confusing (“at a temperature… or “at temperatures…” is suggested) and “at between 1000-1300 psi” is grammatically confusing (“at a pressure of between 1000-1300psi” is suggested); 
each of the recitations of “upon” concerning portions of the ground cannabis are non-idiomatic and should be replaced with “performing…on”; 
in the “combining” clause, “the resultant extracts” lacks antecedent basis (simply “…resultant extracts” is suggested) and the term “and” is needed after “combined extract” to clarify that the “fractionally distilling” is the last in the series of method steps; and 
in the final “fractionally distilling clause, it is unclear whether “terpenes and other aromatic compounds” refers to the same “terpenes and aromatics” as introduced in the claim preamble.
	In claims 2-5, it is unclear whether the narrative, descriptive language is further defining the method or introducing or further defining any method step; 
also “the lower temperature extraction steps” lacks antecedent basis and is also vague and ambiguous as to which of the method steps are referred to, “all volatile isolates and terpenes” is also vague and indefinite as to whether such compounds encompass all of the separated terpenes and other aromatic compounds introduced in claim 1, and whether compounds other than terpenes and other aromatics are referred to. Also, “helps to capture higher molecular weight non-volatile compounds’ is vague and indefinite as to whether other mechanisms capture or isolate compounds and whether such non-volatile compounds refer to a subset of the claimed “terpenes and other aromatics”, also “non-volatile compounds” apparently being inconsistent with “volatile isolates”.
	In claim 3, it is unclear whether the “steam distillation” refers back to the “steam distillation” and/or “fractional distillation” step of claim 1, or instead may be introducing an additional distillation step; also “the THC and CBD present” lack antecedent basis, it being unclear whether these compounds are encompassed in the volatile isolates of claim 2, or the compounds which are introduced in claim 1. Also “all…reside” is grammatically confusing (“all…resides” is correct).
	 In claims 4-5, it is unclear whether “has at least six fractional temperature ranges” concerns separate fractions obtained by the fractional distillation step or instead concerns a possible choice or sequence of temperature ranges for performing the fractional distillation step.
	In claim 5, claim dependency on itself is improper, the claim apparently was intended to depend from claim 4 since it further defines the fractional distillation step recited in claim 4.  Also in claim 5, recitation of seven different flavors and fractions labeled “a) through g) is inconsistent with “six groups…flavors” at line 2 of the claim.
	In claim 6, it is unclear whether the  recited “is ground to” refers to results of the “grinding” step introduced in claim 1 or to results of another preliminary grinding step.
	In claim 7, it is unclear whether the method encompasses an additional method step of pretreating with solution, or instead is referring to merely obtaining a pretreated Cannabis plant material subject to the method steps of claim 1.
	In claim 8, “the terpenes and aromatic compounds” (plural) is inconsistent with the ensuing Markush group of one or more terpenes, and also inconsistent with “terpenes and other aromatic compounds” of claim 1.
	In claim 9, “the resulting…compounds” lacks antecedent basis and is also indefinite and ambiguous as to which of the extracting or other steps of claim 1 is being referred to. Also, it is unclear what is meant by “uniquely-identifiable compounds”.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 only describes the method steps of claim 1 in a narrative fashion without further limiting the process by reciting any limitation as to how the methods steps are performed, or narrowing the scope of any of the method steps.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow PGPUBS Document US 2020/0237840 in view of Vanaman et al PGPUBS Document US 2020/0054962 (Vanaman). Referenced paragraph numbers of the Specification of these PGPUBS Documents are identified with “[ ]”symbols. Morrow discloses: A method for extracting and isolating terpenes and other aromatic compounds from Cannabis plant material comprising [0002, 0009]: 
grinding (i.e. ‘macerating and/or milling’) the cannabis plant material to obtain a ground cannabis [0027] ; 
performing separate distillation and solvent extraction steps on separate fractions or portions of the ground cannabis contemporaneously, in parallel [0028, 0068, 0079, 0081], with the individual steps including; 
performing a CO2 supercritical extraction upon a first portion of the ground cannabis, wherein said supercritical extraction is performed at temperature below freezing, between -30 to 0 centigrade, for a period of 3 to 5 hours, at a high pressure [0065, 0068, 0073-0074] ; 
performing a steam distillation upon a second portion of the ground cannabis [0065, 0072]; 
performing a butane extraction upon a third portion of the ground cannabis, wherein the butane extraction is performed at a temperature between -30 to 0 degrees centigrade [0041, 0066, 0068] ; 
performing an ethanol (i.e. “alcohol”) extraction upon a fourth portion of the ground cannabis, wherein the alcohol extraction is performed at a temperature between -30 to 0 degrees centigrade [0041, 0066, 0068]; 
performing a maceration upon a fifth portion of the ground cannabis while contacting the portion with extractant [0072];
combining at least a portion of each of the resultant extracts from the CO2 supercritical extraction step, the steam distillation step, the butane extraction step, the alcohol extraction step and the maceration step to create a combined extract [0079]; and
fractionally distilling the combined extract to separate terpenes and other aromatic compounds from the combined extract [0079] .
Morrow lacks a disclosure of the step of performing the maceration with coconut oil at a temperature of between 40-70 degrees C. However, Vanaman teaches maceration, or grinding of the plant material and extraction of a fraction of ground Cannabis plant material [0009], including macerating while extracting with coconut oil (“grinding assisted extraction”) [0009, 0014, 0139-0140] and suggests the extraction temperature of 40-70 degrees C at [0178]. 
It would have been obvious to one of ordinary skill in the art of extracting commercially and medicinally valuable extracts from Cannabis, to have modified the Morrow method, by employing such coconut oil as an extractant, as taught by Vanaman, in order to obtain an homogenous, extract-rich product (Vanaman at [0180]
Morrow also lacks a disclosure of the pressure of the supercritical extraction being between 1,000-1,300 psi. Vanaman also teaches such specific pressures employed for the supercritical fluid extraction of Cannabis plant material [0184]. 
It would have also been obvious to the skilled artisan to have employed such high pressures for the Morrow supercritical fluid extraction, as taught by Vanaman, in order to maintain the carbon dioxide in liquid form, hence optimally maintain effective extraction conditions.
Morrow further discloses or suggests: the lower temperature extraction steps occurring at between negative 300C-00C helping to preserve all volatile isolates and terpenes [0034 “controlled low temperatures to preserve valuable chemicals”], while the steam distillation and maceration steps help to capture higher molecular weight non-volatile compounds for claim 2 [0081, see “capture desirable terpenes and/or terpene derivatives” (inherently of various, higher molecular-weight and including non-volatile chemicals); obtaining of THC and CBD extract products [0083], the distillation and extraction steps optionally occurring repeatedly or for long periods of hours or days [0069, 0071], so as to leave only a small last residue [0071], hence inherently extracting all of the fractions including THC and CBD in a rectified fraction for claim 3; 
wherein the terpenes and aromatic compounds comprises one or more of alpha-Bisabolol, Camphene, 3-Carene, beta- Caryophyllene, Citronellol, Cymene, Eucalyptol, Famesene, Fenchol, Geraniol, Guaiol, Humulene, Isopropyltoluene, Isopulegol, Linalool, delta-Limonene, beta- Myrcene, Nerolidol, alpha-Pinene, Ocimene, alpha-Terpinene, gamma-Terpinene, and Terpinolen for claim 8 [0083]; and 
wherein the resulting extracted terpenes and aromatic compounds comprise a large number of unique compounds for claim 9 [0021, 0025]. 
Presence of their being at least 129 uniquely-identifiable, extractable compounds from Cannabis plants, is also an inherent feature of Cannabis plants, the instant claim not requiring specific isolation of each of such uniquely identifiable, extractable compounds.
Vanaman further teaches wherein the cannabis plant material is ground to 7 mm or less particle size for claim 6 [0013 “ground to less than 20 microns”]. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow PGPUBS Document US 2020/0237840 in view of Vanaman et al PGPUBS Document US 2020/0054962, as applied to claims 1-3, 6, 8 and 9 above, and further in view of Whittle et al PGPUBS Document US 2004/0147767. Referenced paragraph numbers of the Specification of these PGPUBS Documents are identified with “[ ]”symbols.
Morrow in view of Vanaman lacks disclosure of the cannabis plant material being pretreated with 1% w/w of | N Sodium hydroxide solution. 
Whittle teaches maceration of plant material, followed by solvent extraction to obtain extracts from the plant material, including from Cannabis plant material [0002, 0012, 0047-0049] and including terpene extracts of commercial value [0055]. Whittle also teaches pretreatment of the plant material with such sodium hydroxide solution [0143-0145]. It would have been further obvious to the skilled artisan to have treated at least one fraction of the Morrow plant material with such sodium hydroxide solution, to enable subsequent extraction or distillation to obtain commercially useful low boiling point terpenes. 
			ALLOWABLE SUBJECT MATTER
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 4 would distinguish in view of recitation of wherein the fractional distillation step has at least six fractional temperature ranges.
Claim 5 would distinguish in view of recitation of wherein the at least six fractional temperature ranges produce six groups of specific, differently scented aromatic flavors comprising: Medicinal A, Fraction B; Medicinal B, Fraction C; Medicinal C, Fraction D; Citrus Fresh & Clean, Fraction E; Floral, Fraction F; Woodsy Floral; and Fraction G of Sweet woodsy floral, Rectified fraction
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/25/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778